     Case 2:17-cv-01801-JAD-GWF Document 18 Filed 10/04/18 Page 1 of 3



 1   DAYLE ELIESON
     United States Attorney
 2   DEBORAH LEE STACHEL
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     MICHAEL K. MARRIOTT, CSBN 280890
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5
            San Francisco, California 94105
            Telephone: (415) 977-8985
 6
            Facsimile: (415) 744-0134
 7          E-Mail: Michael.Marriott@ssa.gov

 8   Attorneys for Defendant

 9

10                               UNITED STATES DISTRICT COURT

11                                       DISTRICT OF NEVADA
                                          LAS VEGAS DIVISION
12

13
     GARY J. KLUG,                                    )   Case No: 2:17-cv-01801-JAD-GWF
14                                                    )
                    Plaintiff                         )
15                                                    )   STIPULATION FOR EXTENSION OF
            v.                                        )   TIME TO FILE DEFENDANT’S CROSS
16                                                    )   MOTION TO AFFIRM
     NANCY A. BERRYHILL, Acting                       )
17   Commissioner of Social Security,                 )   (First Request)
                                                      )
18                  Defendant.                        )
                                                      )
19

20          Defendant Nancy A. Berryhill, Acting Commissioner of Social Security, hereby requests

21   an extension of time of thirty days from October 4, 2018 to November 5, 2018, to prepare and

22   file her cross motion to affirm. This is the Commissioner’s first request for an extension.

23          Defendant respectfully requests this extension of time because of a very heavy workload,

24   including five other merits matters due in the next two weeks, and because of the additional

25   administrative tasks necessary to close out the federal fiscal year.

26
                                                      -1-
27
28
     Case 2:17-cv-01801-JAD-GWF Document 18 Filed 10/04/18 Page 2 of 3



 1          On October 4, 2018, Plaintiff’s counsel informed Defendant by email that he had no

 2   objection to this extension.

 3

 4                                              Respectfully submitted,

 5
     Date: October 4, 2018                      LAW OFFICES OF LAWRENCE D. ROHLFING
 6
                                         By:    /s/* Cyrus Safa
 7                                              CYRUS SAFA
                                                *authorized by email October 4, 2018
 8
                                                Attorneys for Plaintiff
 9

10
     Date: October 4, 2018                      DAYLE ELIESON
11                                              United States Attorney

12                                       By:    /s/ Michael K. Marriott
                                                MICHAEL K. MARRIOTT
13                                              Assistant Regional Counsel

14                                              Attorneys for Defendant

15
     Of Counsel
16   Jeffrey Chen
     Assistant Regional Counsel
17   Social Security Administration
18

19

20                                              IT IS SO ORDERED.
21

22
     DATE: 10-5-2018
23                                              HONORABLE GEORGE FOLEY, JR.
                                                United States Magistrate Judge
24

25

26
                                                  -2-
27
28
